Citation Nr: 0214000	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  97-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than August 23, 
1994, for the award of a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1962 to November 
1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the RO.  

The record indicates the veteran failed to appear at his 
scheduled hearing before the RO in October 1998.  

The Board remanded the case to the RO for additional 
development of the record in July 1999.  

In correspondence received in September 2000, the veteran 
withdrew his appeal of the issues of an earlier effective 
date for the increased rating for the service-connected 
bilateral hearing loss and service connection for the claimed 
residuals of a shell fragment wound of the right leg.  

The Board also notes that the veteran, who performed service 
in the Republic of Vietnam, is shown by the medical evidence 
to suffer from diabetes mellitus.  This is referred to the 
attention of the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's original claim for compensation (on VA Form 
21-526) was received in June 1981.  

2.  In a rating decision in May 1984, the RO assigned 
increased ratings that resulted in a combined 70 percent 
rating for the veteran's service-connected disabilities, 
effective on December 9, 1983; however, no evidence of 
service-connected unemployability was demonstrated at that 
time.  

3.  On June 12, 1985, a VA staff psychiatrist opined that the 
veteran was not capable of sustaining employment at that time 
or for the immediate future due to service-connected 
disability.  

4.  On June 5, 1990, the veteran submitted a formal claim for 
increased compensation benefits.  

5.  The veteran's service-connected disability is shown to 
have prevented him from engaging in substantially gainful 
employment beginning on June 12, 1985.  



CONCLUSION OF LAW

An effective date of June 12, 1985, for the award of TDIU is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400(o), 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Remand by the 
Board.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information to decide the claim.  

The Board notes that the issue in this case is a legal one.  
The veteran is not prejudiced thereby, because there is no 
factual development which could require VA assistance or 
additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  An Effective Date Earlier than August 23, 1994,
for the Award of a TDIU

A.  Factual Background

The veteran submitted his original claim for VA benefits in 
June 1981.  In a statement supporting his claim, the veteran 
reported that he had been unable to find gainful employment 
since his discharge from service.  

In a September 1981 rating decision, the RO assigned a 
combined rating of 40 percent for the veteran's service-
connected disabilities, effective in November 1980.  

In August 1983, the RO notified the veteran that the rating 
for the service-connected impaired hearing had been increased 
to 40 percent and that his combined rating was 60 percent.  

In a May 1984 rating decision, the RO granted service 
connection and assigned a 30 percent rating for post-
traumatic stress disorder.  The RO also reduced the rating 
for the service-connected hypertension from 20 to 10 percent.  
The 20 percent rating for the service-connected lumbosacral 
strain was confirmed and continued.  A combined rating of 70 
percent became effective on December 9, 1983.  

The veteran was notified of the rating action in a letter 
dated June 11, 1984.  He also was apprised of his appellate 
rights.  

The veteran disagreed with the reduction of the rating 
assigned for the service-connected hypertension.  The RO 
provided him with a Statement of the Case in August 1984, but 
he did not perfect a timely appeal as to that matter.  

A summary report of VA psychiatric treatment dated on June 
12, 1985 reflects a staff psychiatrist's opinion that the 
veteran was not capable of sustaining employment at that time 
or in the immediate future due to service-connected 
disability.  

In June 1990, the veteran filed a claim for increased 
compensation benefits.  In his application, he reported that 
he was only receiving VA compensation benefits.  

The VA medical records show that the veteran underwent a 
Mental Hygiene Clinic Intake Evaluation in March 1990 and was 
referred to a PTSD group.  In June 1990, it was noted that 
the veteran had remained idle, but thought that he would be 
able to obtain a job in the construction field.  He reported 
that he had not worked in 10 years.  In July 1990, it was 
noted that the veteran had been denied the job.  

In September 1990, the RO notified the veteran that his claim 
for increased compensation had been denied.  He was notified 
of his appeal rights.  The veteran did not pursue a timely 
appeal.  

The VA vocational rehabilitation records reflect that the 
veteran registered for courses beginning in 1983 and that he 
encountered difficulties with academic progress and 
attendance.  In September 1984, he received adjustment 
counseling due to making marginal and unsatisfactory 
progress.  The veteran indicated that academic deficiencies 
had hampered him, but felt that his nervous condition was 
giving him some problems.  It was noted that he would begin a 
treatment program and expected to return to the Upward Bound 
Program.  In July 1991, it was noted that the veteran's 
benefits had been discontinued due to his failure to pursue 
the rehabilitation process.  He was notified that he could 
reactivate his claim.  

When evaluated for the purpose of determining the veteran's 
eligibility and feasibility for vocational rehabilitation in 
April 1993, it was noted that the veteran had a "serious 
employment handicap" and that he was eligible for vocational 
rehabilitation services.  In May 1993, the veteran was 
notified that his benefits had been discontinued because he 
did not keep in touch or develop a plan.  He was informed 
that he could reactivate his claim.  In August 1995, the 
veteran canceled a counseling appointment and noted that he 
wished to wait until a "C&P Board" completed his evaluation.  

The veteran's formal claim for a TDIU was received by VA on 
August 23, 1994. 

In March 1996, the RO granted a TDIU effective from the date 
construed to be the date of receipt of the veteran's formal 
claim on August 23, 1994.

In February 2001, the RO received records from the Social 
Security Administration (SSA) showing that the veteran's 
service-connected disabilities apparently had been determined 
to have been of such severity as to restrict work-related 
functions as of November 29, 1984.  


B.  Legal Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 23, 1994, for the award of TDIU benefits.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110 (b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Additionally, 38 C.F.R. § 3.157(a) provides that a report of 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a).  Further, 38 C.F.R. 
§ 3.157(b)(1) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of a 
claim for increased benefits.  

In a May 1984 rating decision, the veteran's service-
connected disabilities were rated as follows:  bilateral 
hearing loss, 40 percent; PTSD, 30 percent; lumbosacral 
strain, 20 percent; and hypertension, 10 percent.  With the 
then assigned combined rating of 70 percent, the veteran's 
service-connected disabilities met the percentage 
requirements for a TDIU; however, the veteran did not pursue 
a timely appeal from that rating determination.  

Based on its review of the record, the Board finds also that, 
during this period, there had been presented no evidence of 
service-connected unemployability that could be reasonably 
construed as raising a claim for TDIU.  It is pertinent to 
note in this regard that the veteran had been found to be 
feasible for participation in the vocational rehabilitation 
program beginning in December 1983.  

Although recently received records show that the veteran had 
been determined to be disabled by SSA as of November 29, 
1984, these documents were not received by the RO until 
February 2001.  See, e.g., Hurd v. West, 13 Vet. App. 449 
(2000), (where an effective date earlier than 1992 for a TDIU 
was not warranted due to Social Security records submitted in 
1996 showing unemployability as early as 1983).  It is not 
shown by the record that, prior to that time, the veteran had 
ever indicated that he was receiving such disability 
benefits.  

The VA summary report of psychiatric treatment dated on June 
12, 1985 is clear evidence of unemployability.  Furthermore, 
it is considered a claim for an increase and TDIU pursuant to 
38 C.F.R. § 3.157.  As such, the Board finds that a TDIU 
claim had been submitted on June 12, 1985.  

Inasmuch as a claim for TDIU had been pending since June 12, 
1985, and the effective date for the grant of TDIU by the RO 
in March 1996 was based on the date of the claim, the Board 
is of the opinion that the effective date for the award of 
TDIU should be retroactive to June 12, 1985.  The evidence 
shows that the veteran was unemployable due to service-
connected disability at that time.  38 C.F.R. § 3.400(o)(2).  

Hence, viewing the evidentiary record in its entirety, the 
criteria for an effective date of June 12, 1985 for the award 
of TDIU have been met.  



ORDER


An effective date of June 12, 1985, for the assignment of 
TDIU is granted, subject to the regulations applicable to the 
payment of monetary awards.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

